DETAILED ACTION
 	Claims 1-20 have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1, 4, 8, 11, 15 and 18 are rendered vague and indefinite. The claims recite a “delta target utilization”, mentioned in the “Summary” section of the specification. 
However, the “Detailed Description” section only seems to define a “delta target” and a “target utilization”, as described in paragraphs 0028, 0032, 0040, 0041 and 0050-0052. Contrarily, “delta target utilization” does not seem to be defined in the specification. Clarification is required.
 	Additionally, claims 1, 4, 8, 11, 15 and 18 recite “calculating a delta target utilization of the lowest utilized employee based on the retrieved data”, which is mentioned in the “Summary” section of the specification.
However, the “Detailed Description” section only seems to describe calculating a “delta target” of the highest utilized employee, as described in paragraphs 0032, 0040, 0041 and 0050-0052. Clarification is required.

 	Claims 1, 8 and 15 recite the limitation "the delta target".  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-7, 9-14 and 16-20 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-7 are directed to a series of steps, computer program product claims 8-14 are directed to one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, and system claims 15-20 are directed to one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors.  Thus the claims are directed to a process, manufacture and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite optimizing employee 
The limitations of retrieving, determining, calculating, determining, and reassigning, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite retrieving utilization data associated with employee workload; determining a highest utilized employee based on the retrieved data; determine a lowest utilized employee based on the retrieved data; calculating a delta target utilization of the lowest utilized employee based on the retrieved data; determining whether the delta target is greater than a first workload associated with the lowest utilized employee; responsive to the delta target being greater than the first workload, determining if the sum of the first workload and a second workload associated with the highest utilized employee is less than a target utilization; and responsive to the sum being less than the target utilization, reassigning the first workload to the highest utilized employee.
That is, other than reciting a computer, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claims 2 and 3 further describe the attendees and suggested order of topics.  Claims 4-6 further describe analyzing the attendees’ relationships.  Claims 7 and 8 recite additional analyzing and suggesting steps.  Claims 9-12 recite additional arranging, applying, considering and re-arranging steps.  Similarly, dependent claims 14-16 and 18-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a computer.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a 
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0020 of the specification, “Employee server 110 can be a standalone computing device, a management server, a web server, a mobile computing device, or any other electronic device or computing system capable of receiving, sending, and processing data. In other embodiments, employee server 110 can represent a server computing system utilizing multiple computers as a server system, such as in a cloud computing environment. In another embodiment, employee server 110 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any other programmable electronic device capable of communicating other computing devices (not shown) within 100 via network 101. In another embodiment, employee server 110 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

 	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 8 recites "the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media…” The broadest reasonable interpretation of a claim drawn to a computer readable storage media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended.  

As such, the open-ended specification, in combination with the claim language reciting “one or more computer readable storage media”, results in the claim being rejected as covering a signal per se, which is not directed towards statutory subject matter.  See MPEP 2111.01. Dependent claims 9-14 are rejected based upon the same rationale.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses task and resource reassignment.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 21, 2022